FILED
                             NOT FOR PUBLICATION                            JAN 13 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 07-50206

               Plaintiff - Appellee,             D.C. No. CR-02-00128-MLR

   v.
                                                 MEMORANDUM *
 HUSAM SAMARAH,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                      Manuel L. Real, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and LEAVY, Circuit Judges.

        Husam Samarah appeals from the 87-month sentence reimposed following a

limited remand pursuant to United States v. Ameline, 409 F.3d 1073, 1079 (9th Cir.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DRS/Research
2005) (en banc). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Samarah’s counsel has filed a brief stating there are no grounds for relief, along

with a motion to withdraw as counsel of record. Samarah has filed a pro se

supplemental opening brief and reply brief, and the government has filed an

answering brief.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Samarah’s pro se motion for admission of new evidence is DENIED.

       Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED.




DRS/Research                              2                                    07-50206